Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in responsive to the Request for Continued Examination filed on 01/15/2021.
Claims 1-9 are allowed. 
EXAMINER’S AMENDMENT
The Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview held by Applicant’s representative, Mr. Joseph P. Mehrle (Reg. No. 45,535), and Examiner Linh Pham, on January 29, 2021.  Applicant’s representative, Mr. Mehrle  has agreed and authorized the Examiner to cancel claims 10-20 and amend claims 10 and 11 are incorporated to claim 1.


Claims
Replacing claims 1-20 as following:	
1. (Currently Amendment)  A method, comprising:	detecting a touch of a single finger on a touchscreen of a device, the touch comprising a contact with the touchscreen followed by a release of said contact from the touchscreen, wherein detecting the touch further includes detecting the touch even when the touchscreen is presenting visual information;	associating the contact with a reference key;	tracking a movement of the contact on the touchscreen during said touch, wherein a length of time of the touch before the release is irrelevant to the tracking of the movement of the touch relative to the reference key in order to resolve the touch into a user-provided key value, and wherein a magnitude of the touch in any direction is ;
iterating back to the detecting until an enter key is detected, wherein iterating further includes encrypting the key entry value as an encrypted PIN, providing the encrypted PIN to a transaction processor of a transaction terminal, and relinquishing processing control of the touchscreen to the transaction terminal for continued processing on a transaction at the transaction terminal with the encrypted PIN.
2.	(Original)    The method of claim 1, wherein associating further includes ignoring subsequent touches on the touchscreen until an audio device connected to said device is detected.
3.	(Original)    The method of claim 1, wherein associating further comprises mapping the reference key to one key of a model that includes a plurality of keys each having a respective key value and a respective location fixed relative to the reference key.
4.	(Original)  The method of claim 3, wherein the model is configured as a numeric keypad wherein the reference key is a 5 key and the other values include 1-4 keys, 6-9 keys, 0 (zero) key, enter key, and cancel key, the keys arranged in horizontal rows and vertical columns corresponding to an x-axis and a y-axis, respectively.
5.	(Original)    The method of claim 4, wherein mapping the reference key is independent of a position of said contact of the touch on the touchscreen.
6.	(Original)    The method of claim 4, wherein assigning further includes linking at least one unique gesture to each key entry value, wherein each gesture is defined by one or more changes in said movement along the x-axis or y-axis.
7.	(Original)    The method of claim 6, wherein assigning further includes associating two changes detected along a same axis with a special key entry value.
8.	(Original)    The method of claim 7, wherein assigning further includes assigning the special key entry value to the key entry value as an enter key that ends gesture-based touches on the touchscreen when the two changes represent an initial movement made in a first horizontal direction along the x-axis that is followed by a second movement made in an opposite horizontal direction along the x-axis.
9.	(Original)    The method of claim 7, wherein assigning further includes assigning the special key entry value to the key entry value as a cancel key that erases previous gesture-based touches detected on the touchscreen when the two successive touches are detected with no directional changes within a threshold period of time as a double tapped touch.
10.—20. (Canceled).
Examiner's Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and apparatus for manipulating screen objects utilizing multiband regions of influence; wherein positioning a reference point of an object within a particular band invokes a particular functionality or operation related to said band.
The closest prior art, as previously recited, Venolia (US 5,463,722) and Leah (US 5,808,601) are also generally directed to various aspects of alignment of manipulated objects in two-dimensional and three-dimensional graphic space.  However, none of Venolia and Leah teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 25 and 33.  For example, none of the cited prior art teaches or suggest the steps of determining that a reference datum of a second screen object has protruded into a first band of said plurality of bands while the multiband region of influence of said first screen object is in an on state; and … .
OR
No reason for allowance is needed as the record is clear in light of applicant's arguments/amendment filed on mm/dd/yyyy. See MPEP 1302.14(1).  According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (e) and 37 CFR 1.133(b). Thus, where the examiner’s  actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary."
OR _Board Decision
The reasons for allowance refer to and incorporate the briefs and the court decision. MPEP§ 1302.14.
The present invention is directed to a method and apparatus for allowing users of a virtual reality universe (VRU) to create new and/or define or redefine existing transportation mechanisms to better suit their personal needs.
Independent claims 13 and 19, when considered as a whole, are allowable over the prior art of record.  Specifically, as mentioned in the BPAI Decision rendered on 9/24/2015, the prior art of record fail to clearly teach or fairly suggest the combination of following limitations: automatically selecting a destination based on preferences associated with the avatar or preference information for the avatar, and instead teaches using a predetermined destination based on a train or parade route. 

Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINH K PHAM/
Primary Examiner, Art Unit 2174